MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2019	ME	39	
Docket:	      Pen-18-402	
Submitted	
  On	Briefs:	 February	20,	2019	
Decided:	     March	12,	2019	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	CHILD	OF	AMANDA	H.	
	
	
PER	CURIAM	

        [¶1]		Amanda	H.	appeals	from	a	judgment	of	the	District	Court	(Bangor,	

Jordan,	 J.)	 terminating	 her	 parental	 rights	 to	 her	 child.	 	 22	 M.R.S.	

§	4055(1)(B)(2)(a),	 (b)(i)-(ii)	 (2018).1	 	 She	 argues	 that	 the	 court	 erred	 in	

concluding	that	she	is	unfit	to	parent	and	that	it	is	in	the	best	interest	of	the	

child	to	terminate	her	parental	rights.		We	affirm	the	judgment.			

                                        I.		BACKGROUND	

        [¶2]	 	 On	 April	 26,	 2017,	 when	 the	 child	 was	 three	 days	 old,	 the	

Department	of	Health	and	Human	Services	filed	a	child	protection	petition	and	

a	request	for	a	preliminary	protection	order.		See	22	M.R.S.	§	4032	(2018).		The	

petition	 alleged	 that	 the	 mother,	 who	 has	 an	 extensive	 history	 with	 the	



    1		The	statute	was	amended	twice	during	the	pendency	of	this	case,	but	not	in	any	way	that	affects	

this	appeal.		P.L.	2017,	ch.	402,	§	C-69	(effective	July	1,	2019);	P.L.	2017,	ch.	407,	§	A-85	(effective	
Aug.	1,	2018).			
2	

Department	 with	 her	 other	 children,	 failed	 to	 address	 her	 untreated	 mental	

health	 issues,	 was	 unable	 to	 identify	 and	 continued	 to	 associate	 with	 unsafe	

persons,	and	maintained	an	unsanitary	home	that	was	hazardous	to	children.		

The	 court	 (Lucy,	J.)	 entered	 an	 order	 transferring	 custody	 of	 the	 child	 to	 the	

Department	on	the	same	day.			

         [¶3]	 	 On	 September	 28,	 2017,	 the	 court	 (Jordan,	 J.)	 held	 a	 jeopardy	

hearing	and,	thereafter,	issued	an	order	finding	jeopardy	based,	in	part,	on	the	

mother’s	past	behavior	and	her	untreated	mental	health	issues.		See	22	M.R.S.	

§	4035(1)-(2)	(2018).		The	Department	then	petitioned	for	termination	of	the	

mother’s	parental	rights	on	December	27,	2017.		See	22	M.R.S.	§	4052	(2018).		

The	court	held	a	two-day	hearing2	on	the	petition	and,	on	September	19,	2018,	

found	by	clear	and	convincing	evidence	that	the	mother	is	unwilling	or	unable	

to	protect	the	child	from	jeopardy	or	take	responsibility	for	the	child	within	a	

time	 which	 is	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs	 and	 that	

termination	of	the	mother’s	parental	rights	is	in	the	best	interest	of	the	child.		

See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)-(ii).			




     2		The	father	consented	to	termination	of	his	parental	rights	on	the	first	day	of	the	hearing	and	is	

not	a	party	in	this	appeal.			
                                                                                             3	

       [¶4]		The	court	based	its	decision	on	the	following	factual	findings,	all	of	

which	are	supported	by	competent	evidence	in	the	record.			

       	     [The	 mother]	 does	 not	 take	 responsibility	 for	 her	 conduct.		
       She	repeatedly	blames	others	for	her	situation.		She	also	does	not	
       seem	to	recognize	unsafe	individuals	.	.	.	which	is	supported	by	the	
       numerous	protection	from	abuse	and	protection	from	harassment	
       complaints	she	has	filed	against	various	people.			
       	
       	     .	.	.	.		
	
       	    .	 .	 .	 [The	 mother]	 has	 never	 acknowledged	 being	 an	 unsafe	
       parent.			
	
	      	      .	.	.	.		
	
     	      .	 .	 .	 [U]ntil	 recently,	 [the	 mother’s]	 life	 was	 chaotic.	 	 Her	
     involvement	with	unsafe	people	and	her	extremely	filthy	housing	
     continued.	 .	 .	 .	 [T]he	 combination	 of	 [the	 mother’s]	 untreated	
     mental	 health	 problems	 and	 low	 intellectual	 functioning	 have	
     rendered	her	unable	to	correct	the	jeopardy	regarding	her	child.	.	.	.	
     [T]he	 evidence	 is	 clear	 and	 convincing	 that	 those	 same	
     circumstances	are	what	lead	to	the	jeopardous	situation.			
            	
     	      [The	mother]	has	apparently	made	some	progress	regarding	
     her	 living	 conditions	 and	 has	 been	 receiving	 mental	 health	
     treatment.	 	 However,	 the	 Court	 finds	 by	 clear	 and	 convincing	
     evidence	that	her	progress	is	too	little	and	comes	too	late	for	the	
     Court	 to	 allow	 more	 time	 to	 pass	 before	 [the	 child]	 gets	 the	
     permanency	[the	child]	deserves	and	is	entitled	to	under	law.			
            	
Although	sparse,	these	findings	were	sufficient	to	“inform	the	parties	and	this	

Court	 of	the	 basis	 of	 the	 court’s	 decision.”	 	 In	 re	 David	 G.,	 659	 A.2d	 859,	 862	

(Me.	1995).	 	 Nonetheless,	 because	 much	 of	 the	 judgment	 consisted	 of	 a	
4	

recitation	 of	 the	 testimony	 and	 evidence,	 we	 take	 this	 opportunity	 to	 again	

“reiterate	 the	 necessity	 of	 trial	 courts	 making	 specific	 findings	 of	 fact	 in	

judgments	 terminating	 parental	 rights.”	 	 In	 re	 Sara	 K.,	 611	 A.2d	 71,	 74	 (Me.	

1992);	 see	 also	 Adoption	 of	 Shayleigh	 S.,	 2018	 ME	 165,	 ¶	 3,	 198	 A.3d	 791.	

“Because	a	court's	findings	will	be	affirmed	on	appeal	if	they	are	supported	by	

any	 evidence	 in	 the	 record,	 the	 recitation	 of	 testimony	 in	 a	 judgment	 is	

unnecessary	and	could	be	viewed	as	limiting	the	support	for	certain	findings	to	

the	recited	testimony.		If	a	court	accepts	a	fact	stated	in	testimony	and	the	fact	

is	important	to	the	judgment,	it	is	best	stated	as	an	affirmative	finding	rather	

than	as	a	reference	to	testimony.”		Adoption	of	Shayleigh	S.,	2018	ME	165,	¶	3,	

198	A.3d	791	(citation	omitted).			

                                    II.		DISCUSSION	

	      [¶5]		Based	on	the	court’s	actual	findings,	all	of	which	have	evidentiary	

support,	the	court	did	not	err	in	determining	that,	despite	the	mother’s	efforts,	

she	is	unable	to	protect	her	child	from	jeopardy	or	take	responsibility	for	the	

child	 within	 a	 time	 that	 is	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs.		

22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii);	In	re	Thomas	D.,	2004	ME	104,	¶	21,	854	

A.2d	195.		The	mother’s	arguments,	many	of	which	address	the	weight	of	the	

evidence	 and	 the	 credibility	 of	 witnesses,	 are	 unavailing.	 	 See	 In	 re	 Child	 of	
                                                                                     5	

Daniel	Q.,	2018	ME	45,	¶	2,	182	A.3d	735.		There	was	competent	evidence	in	the	

record	to	support	the	court’s	determination	of	parental	unfitness,	including	the	

mother’s	extensive	history	of	mental	health	issues	and	the	termination	of	her	

parental	rights	to	her	other	children.		See	In	re	Kafia	M.,	1999	ME	195,	¶	12,	742	

A.2d	 919	 (“While	 our	 inquiry	 as	 to	 ability	 to	 protect	 from	 jeopardy	 is	

prospective,	the	evidence	we	consider	is	retrospective.”);	In	re	David	W.,	568	

A.2d	513,	515	(Me.	1990)	(a	finding	of	jeopardy	as	to	one	child	can	be	based	on	

evidence	 of	 a	 parent’s	 actions	 toward	 another	 child);	 see	 also	 22	 M.R.S.	

§	4055(1-A)(D)	 (2018).	 	 Although	 the	 mother	 has	 made	 some	 progress	 in	

recent	months	prior	to	the	termination,	the	court	did	not	err	in	concluding	that	

her	progress	is	“too	little	and	comes	too	late”	for	her	child.		See	In	re	Child	of	

Eric	K.,	2018	ME	32,	¶	3,	180	A.3d	666	(noting	that	“the	time	frame	which	the	

court	is	gauging	must	be	seen	from	the	child’s	perspective”)	(quotation	marks	

omitted)).	 	 Moreover,	 the	 court	 did	 not	 err	 or	 abuse	 its	 discretion	 in	

determining	 that	 the	 termination	 of	 the	 mother’s	 parental	 rights	 was	 in	 her	

child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	Thomas	H.,	2005	

ME	 123,	 ¶¶	16-17,	 889	 A.2d	 297.	 	 Title	 22	 favors	 permanency;	 the	 court,	

therefore,	 did	 not	 err	 in	 concluding	 that	 the	 termination	 of	 the	 mother’s	
6	

parental	rights	to	allow	the	child	to	achieve	some	permanency	was	in	the	child’s	

best	interest.		See	id.	¶	23;	22	M.R.S.	§	4050	(2018).			

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Robert	E.	Meggison,	Esq.,	Belfast,	for	appellant	mother	
	
Janet	T.	Mills,	Esq.,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	the	Attorney	
General,	Augusta,	for	appellee	Department	of	Health	and	Human	Services	
	
	
Bangor	District	Court	docket	number	PC-2017-55	
FOR	CLERK	REFERENCE	ONLY